ON SUGGESTION OF ERROR.
Appellee, in his brief on the suggestion of error, argues that the chancery court had jurisdiction of his demand against appellant for the unliquidated damages, because appellant was a foreign corporation. He cites decisions of this court to the effect that the courts of chancery of this state have jurisdiction in such causes, given by statute. The trouble about that proposition is this: The bill in this case was not a foreign attachment in chancery; it was a bill for injunction against appellant. The injunction was issued and served on the manager of appellant's plant at Osyka, in this state. The gravamen of the bill was not to recover a sum of money, but to enjoin appellant from withdrawing its electric current from appellee's gin and mill plant, and, incidentally, to recover damages claimed to have been suffered by appellee on account of such current having been withdrawn from his plant at a time prior to the filing of the bill. The bill was fundamentally one for injunctive relief, and not for the recovery of damages.
And, furthermore, the decree for damages cannot stand for the reason that it covered the damages suffered by appellee on account of appellant's cutting off the current because appellee refused to pay his monthly bill, as well as the damages suffered by appellee in being deprived of the current during a period some time prior thereto through the alleged fault of appellant. In the opinion gone down, we held (and we adhere to that holding after a reconsideration of the question) that appellant had the right under the law to cut off the current to appellee's *Page 365 
plant, because he had failed to pay his monthly bill overdue. It follows, therefore, that so much of the decree as awarded the appellee damages for so depriving him of the current cannot stand; and it appears that the larger part of the decree, which was for four hundred twenty-five dollars, was based on that action of the appellant. The appellee only claimed damages for being deprived of the current the first time in the sum of fifty-six dollars.
As to whether appellee is entitled to recover from appellant for the shutting down of his plant at the period prior to the filing of the bill in this cause, for which he claimed to have suffered damages in the sum of fifty-six dollars, this question it left open for the decision of the proper court having jurisdiction of the claim. It is purely a legal demand and cognizable only in a court of law.
Suggestion of error overruled.